DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant is persuasive with regard to the written description and scope of enablement rejections. However, an updated search based on the instant claim amendments identified new prior art, precipitating new grounds of rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed after the mailing date of the non-final rejection on 9/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 56-63, 67, 68, 71, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wimmer et al. (US 9,476,032) and Kew et al. (USPgPub 2008/0118530).
The instant recombinant polynucleotide possesses a reduced codon pair bias of at least 0.05 compared to a wild-type virus for a corresponding nucleotide sequence encoding a protein sequence that is the same as or possesses up to four amino acid substitutions, additions, or deletions the corresponding wild-type virus amino acid sequence. Wimmer et al teach a genus of modified viral genomes comprising a reduced codon pair bias reduction of at least 0.05, 0.1, or 0.2, relative to the coding region of the parent virus and human synonymous codon frequencies and where the codon usage over the protein coding region remains unchanged, see claims 1, 57-59, and Figures 1 and 7 of Wimmer et al for example. The modified protein-encoding sequence of Collins is less than 90% or less than 80% identical to the corresponding protein-encoding sequence of the parent virus, see claims 8-10, or differ from the natural isolate by 10 or fewer 
Claims 1, 16-20 of Wimmer et al encompass a genus of any modified virus and corresponding protein sequence.  In paragraph 28, lines 62-64, Wimmer et al teach that the modified virus is a paramyxovirus and in column 32, lines 7-33, Wimmer et al teach that the Synthetic Attenuated Virus Engineering, SAVE technique, is applicable to respiratory syncytial virus, as required by instant claims 1, 56-63, 67, 68, 71, and 72. However, Wimmer et al do not teach reducing codon pair bias to specific nucleotide sequences encoding specific proteins within the RSV genome, as required by instant claim 1.     

It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have codon-deoptimized one or more RSV proteins, such as F and/or G, as taught by Kew et al. to the parameters of Wimmer et al to create modified RSV-A viruses with reduced capacity for natural codon bias and reduced possibility of genetic reversion to wild-type RSV-A sequences. One of ordinary skill in the art prior to the instant effective filing date would have had a reasonable expectation of success for codon-deoptimizing one or more RSV proteins, such as F and/or G, as taught by Kew et al. to the parameters of Wimmer et al. since Wimmer et al. claims a genus of modified viruses with reduced codon pair bias at least 0.05 less than the codon pair bias of any corresponding parent virus, including RSV, see claims 1, 8-11, 16-20, 25, 26, 57-59, 62; paragraph 28, lines 62-64; and column 32, lines 7-33.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 67, 68, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 16-20, 25, 26, 57-59, and 62 of U.S. Patent No. 9,476,032 in view of Kew et al. (USPgPub 2008/0118530). 
Wimmer et al. claim a genus of modified viral genomes comprising a reduced codon pair bias reduction of at least 0.05, 0.1, or 0.2, relative to the coding region of the parent virus and human synonymous codon frequencies and where the codon usage over the protein coding 
Claims 1 and 16-20 of Wimmer et al encompass a genus of any modified virus and corresponding protein sequence.  However, Wimmer et al do not teach reducing codon pair bias to specific nucleotide sequences encoding specific proteins within the RSV genome, as required by instant claim 1.     
Kew et al. teach codon deoptimized RSV-A F and G proteins (as evidenced by the Genbank access nos. cited in paragraphs [0056 and 0057] , describing Figures 17A-B and 18) and Example 19 on page 34, as required by instant claim 1. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have codon-deoptimized one or more RSV proteins, such as F and/or G, as taught by Kew et al. to the parameters of Wimmer et al to create modified RSV-A viruses with reduced capacity for natural codon bias and reduced possibility of genetic reversion to wild-type RSV-A sequences. One of ordinary skill in the art prior to the instant effective filing date would have had a reasonable expectation of success for codon-deoptimizing one or more RSV proteins, such as F and/or G, as taught by Kew et al. to the parameters of Wimmer et al. since Wimmer et al. claims a genus of modified viruses with reduced codon pair bias at least 0.05 less than the codon pair bias of any corresponding parent virus, see claims 1, 8-11, 16-20, 25, 26, 57-59, and 62.   
s 51-54 and 56-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 16-20, 25, 26, 57-59, and 62 of U.S. Patent No. 9,476,032 and Kew et al. (USPgPub 2008/0118530) above, and further in view of Collins et al. US 9,957,486, cited in the 5/1/2018 IDS.
See the claimed subject matter of Wimmer et al. and the teachings of Kew et al. above. Kew et al. teach intranasal delivery of the codon biased-modified viral pathogen, see paragraph [0147], for example. Neither reference claims the specific genomes recited in instant claim 51; or the amino acid codon changes to N, P, and M2-1 at positions 136, 114, and 88, respectively, recited in instant claims 52-54, 61, and 62; or a method of producing RSV by expressing the genome or antigenome in a cell, as required by instant claim 56; or a method of producing an immune response in a human by administering the recombinant RSV, where the virus is attenuated, as required by instant claims 57, 59-61 and 63.
Collins et al. claim specific genomes recited in instant claim 51, see claims 1 and 2; the amino acid codon changes to N, P, and M2-1 at positions 136, 114, and 88, respectively, see claims 4-6; a method of producing RSV by expressing the genome or antigenome in a cell, see claim 7; and a method of producing an immune response in a human by administering the recombinant RSV, where the virus is attenuated, see claims 8-12.
It would have been prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date to have incorporated the specific genomes; the amino acid codon changes to N, P, and M2-1 at positions 136, 114, and 88, respectively; in a method of producing RSV by expressing the genome or antigenome in a cell; and a method of producing an immune response in a human by administering the recombinant RSV, where the virus is attenuated, as claimed by Collins et al., in the parameters of Wimmer et al to create modified RSV-A viruses with reduced capacity for natural codon bias and reduced possibility of genetic reversion to wild-type RSV-A sequences, absent evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shanon A. Foley/Primary Examiner, Art Unit 1648